DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species D, claims 1-3, 5-10 and 12-14 in the reply filed on August 26, 2021 is acknowledged.  Upon further review of the application it was determined that claim 14 belongs to an unelected species since, as shown in Figure 4A, the elected species includes a distance D1 which is greater than zero (as recited in claim 13).  This was confirmed with Rodney Carroll by telephone on September 8, 2021.  Claims 4, 11 and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because reference numeral 28 should be added to Figure 4A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites a rod load limit greater than or equal to about 200,000 lbf, but there is no upper limit to this open ended range described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The upper end of this claimed range could be 200,000,000 lbf and applicant has not provided any disclosure on how such a pump would be built.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 200,000 lbf " in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --200,000 lbf--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0279721 to Surjaatmadja in view of U. S. Patent 5,141,411 to Klaeger.
Surjaatmadja teaches a pump comprising: 
a pump fluid end comprising:

a discharge valve assembly (72) (Figures 4A-5B; paragraph [0055]); and
a suction valve assembly (56) coupled with a front end (60) of the reciprocating element (18) (Figures 4A-5B; paragraph [0042]),
wherein the pump fluid end is (22) a concentric bore pump fluid end, wherein the discharge valve assembly (72) and the suction valve assembly (56) are coaxially aligned within the pump fluid end (22), and wherein the discharge valve assembly (72) comprises a discharge valve seat (74) and a discharge valve body (Fig. 5B; paragraph [0055]), and
further comprising a pump power end (12), wherein the pump power end (12) is operable to reciprocate the reciprocating element (18) within the reciprocating element bore (26) of the pump fluid end (22) (Figures 4A-5B; paragraphs [0027]-0029]), and
wherein the pump fluid end (22) is a concentric bore pump fluid end (Figures 4A-5B).
Surjaatmadja does not teach a suction valve stop.  Klaeger teaches a pump comprising:
a suction valve stop (64, 66, 76), wherein the suction valve stop (64, 66, 76) is positioned within a reciprocating element bore such that the suction valve stop (64, 66, 76) contacts and applies a closing force to a suction valve assembly (80) when the suction valve assembly (80) is stuck open at the end of a discharge stroke of a reciprocating element (42), and wherein the suction valve stop (64, 66, 76) is coupled to a discharge valve assembly (60), wherein the discharge valve assembly (60) comprises 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump fluid end taught by Surjaatmadja with the suction and discharge valves taught by Klaeger (see annotations of Surjaatmadja Figure 5B and Klaeger Figure 2 below) in order to provide a means other than fluid pressure to assure that the suction valve closes when it is supposed to (claim 3).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    439
    213
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    790
    453
    media_image2.png
    Greyscale

Annotations of Surjaatmadja Figure 5B (left) and Klaeger Figure 2 (right).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0279721 to Surjaatmadja in view of U. S. Patent 5,141,411 to Klaeger and U. S. Patent Publication 2017/0107979 to Hilgers.
Surjaatmadja and Klaeger teach all the limitations of claim 5, as detailed above, but Surjaatmadja does not teach a suction valve stop.   Klaeger teaches a pump including a suction valve stop (64, 66, 76) that comprises a bumper (76), but is silent as to the material of the bumper.  Hilgers teaches a pump comprising a urethane bumper (178, 180) (Fig. 2; paragraphs [0050]-[0052]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump fluid end taught by Surjaatmadja with .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0279721 to Surjaatmadja in view of U. S. Patent 5,141,411 to Klaeger and U. S. Patent Publication 2009/0252616 to Brunet.
Surjaatmadja and Klaeger teach all the limitations of claim 7, as detailed above, but are silent as to rod load limits.  Brunet teaches a pump wherein a rod load limit is greater than or equal to 200,000 lbf (table between paragraphs [0036] and [0037]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump fluid end taught by Surjaatmadja with the rod load limits taught by Brunet in order to design the pump for “pumping fluids into a wellbore at a wide range of pressures and flow rates” (paragraph [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nong and Worster teach pumps comprising similar valve arrangements as claimed, wherein if the suction valve were stuck open and the valve stroke were long enough they would contact, but neither discloses that the stroke of the piston and valve stem are such that contact would actually occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746